In a proceeding pursuant to CPLR article 78 inter alia to compel the respondent commissioner to appoint petitioner to the Suffolk County Police Department from a certified eligible list, petitioner appeals from a judgment of the Supreme Court, Suffolk County, entered July 21, 1975, which (1) adjudged that it was neither arbitrary nor capricious to refuse to so appoint him and (2) dismissed the petition. Judgment affirmed, without costs or disbursements. The refusal to appoint petitioner was not an abuse of discretion. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.